               EXHIBIT 6




Case 3:17-cv-00652-KDB-DSC Document 45-10 Filed 10/29/18 Page 1 of 11
Snyder's                                                                     Matthew Cameron

Lanced
Lance I
     8"a(lu,,'J 41   ,set  I Map
                     /1.«,'I)?!dM 41     r„
                                  u",.,. ,,,
                                                                             Assistant General Counsel
                                                                                       557-83 [4
                                                                             PH: (704) 557-8314
                                                                             FAX: (704) 557-8002
                                                                                     Illcameron@snyders[ance.com
                                                                             E-mail: mcameron   @snyderslance.com

 13515 Ballantyne
       BaIlardyne Corporate Place
            Charlotte, NC 28277




     28,2018
June 28, 2018

BY E-MAIL AND UPS:

Mr. Douglas Michael
Founder
Columbia County Bread and Granola
240 Market Street
Bloomsburg, PA 17815
E-mail: dougccbg@gmail.com
            441-4031
Tel.: (570) 441-4031

                                               PRETZEL CRISPS® Trademark

Dear Mr. Michael:

       I am 'writing
             writing regarding the continued use of the term "Pretzel Crisps" on Columbia County
Bread and Granola's ("Columbia") Pretzel Crisps Flatbread product shown below.




        In your December 27, 2017 letter to me, you acknowledged Snyder's-Lance's Snack
Factory line of PRETZEL CRISPS was "a trademarked brand" and that Columbia was moving
ahead with a change in packaging. You further represented that "all packaging, promotional
materials and online package images will be changed as quickly as possible," within approximately
one to four weeks, to completely remove the term "Pretzel Crisps."




       Case 3:17-cv-00652-KDB-DSC Document 45-10 Filed 10/29/18 Page 2 of 11
Mr. Douglas
Mr.  Douglas Michael
             Michael
June 28.
June 28, 2018
         2018
Page 2

        We therefore are surprised and disappointed to see that Columbia continues to use the term
"Pretzel Crisps"
         Crisps" on the packaging of its flatbread products and in its website text, as shown below.
Additionally, the web address, https:llwww.columbiacountybread.comlproducts/pretzel-crisps-
                                   haps://www.columbiacountybread.com/products/pretzel-crisps-
flat-bread, includes the term "pretzel-crisps."
flat-bread,

                            '· .
                            fID
                            ..


                                 "       ",
                                              .               COMPANY v- SPROUTED WHOLE
                                                                                  WHOLE GRAIN
                                                                                        GRAIN v- flAX
                                                                                                 FLAX GRANOLA v- BULK DEALS v-   SIGN
                                                                                                                                 SIGN IN
                                                                                                                                      IN ):0
                                                                                                                                         ,g

                  PRETZ EL FLAT
                  PRETZEL  flAT BREAD CR ISPS
                                      CRISPS
                  Columbia ClItlniy
                  C'~mbia  County B,  .. d and
                                    Broad  and Gr,nol.
                                               Granola

                  S
                  S 6.00 S
                         9 lc50

                  err
                  Oil
                                     AIM TO CA'

                  Rae
                  a.llUCl<l • C01ltJI.. 4
                       pack4itcoelion     _ .,
                                        4 90071    ... _
                                                allow      1M ""
                                                       ocowlm                       n.
                                                                  b'...I'• .."..... sea
                                                              Oil Neal
                  preuelcrisp
                  pretzel                with our sprouted organic spelt,roU
                          crisp We begin wilh                      spelt, roll it veil
                                                                                  very thinlhen
                                                                                       thin then
                  mist it with asolulion
                  mistill¥ith  a solution Cilnlaining
                                          containing baking soda, we then add aa light sprinkle of
                  sea salt and bake for
                                    foraaunique and deljciousl~
                                                    deliciously authentic pretzel snack treaL
                                                                                        treat.

                    •• 100% sounded o".nic
                       lDO% ,p,oul'" organic spelt.
                                             ,p.11.
                    • low glycemic

                    ·• low gluten
                       lo_.luten

                    ·• low salt
                       lo. sail
                    • low net carts

                    • No flour nor ..
                      Noll",.      added
                                     dod yeast
                                         yoast




                                                                                                            •
                    • ton lit Ina added hits vr ads;

                  NI
                  All of
                      ofoursproufedgrain
                         our sproutedfl'3in fiat
                                            Hal breads are itg".afrvwc.
                                                 hmds,,.       , ,~, low-carlt
                                                                        low-cam. low-gluten
                                                                                 tow-puten
                  and are
                      arl! made with
                                with certified :farm-
                                               aY~ spell
                                                      spelt




 One ackage contains 44 ounces of our popular flat bread re-imagine                                                                 sa
 pr zelI crisp. We begin with our sprouted organic spelt, roll it very thi then
 pre




                                                                                                                                         yr    u rip--
                                                                                                                                    MIZE       CRISPS




      Case 3:17-cv-00652-KDB-DSC Document 45-10 Filed 10/29/18 Page 3 of 11
Mr. Douglas
Mr.  Douglas Michael
June 28,2018
June 28, 2018
Page 3

        We would like to believe that you already have changed the packaging of your flatbread
products to remove the term "Pretzel Crisps"
                                     Crisps" and that the continued use on your website simply is
an oversight. Please confirm by the end of this week that Columbia no longer is using packaging
that includes the term "Pretzel Crisps"
                                Crisps" and that you will remove the images and text from your
                    2018.
website by June 29 2018.


Very Truly Yours,




Matthew Cameron
Assistant General Counsel




     Case 3:17-cv-00652-KDB-DSC Document 45-10 Filed 10/29/18 Page 4 of 11
                           Label
UPS CampusShip: View/Print Label

  1                               shipping or tracking
  1. Ensure there are no other shipping       tracking labels attached            package. Select the
                                                               attached to your package.                  Print button
                                                                                                      the Print             the print dialog
                                                                                                                        on the
                                                                                                                button on             dialog
     box that appears. Note: If your browser does not support this function
                                                                   function select Print from          menu to
                                                                                         from the File menu   to print the label.
                                                                                                                           label,

 2 Fold
 2. Fold the printed label at the solid
                                     solid line below. Place the label inin a UPS Shipping Pouch. If you               pouch, affix the
                                                                                                     you do not have a pouch,
    folded label
    folded       using clear plastiC
           label using       plastic shipping
                                      shipping tape
                                               tape over the
                                                         the entire label.
                                                                    label.

    GETTING YOUR
 3. GETTING   YOUR SHIPMENT TO UPS
                 with a Daily Pickup
    Customers with
    Your driver will
                will pickup your shipment(s)
                                 shipment(s) as usual.
                                                usual.

         Customers without a Daily Pickup
                            to any location of The UPS Store®, UPS Access Point(TM)
         Take your package to                                                            location,, UPS Drop Box, UPS Customer Center,
                                                                               Point(TM) location
                                                                                        Services(SM) (including via Ground) are also
         StapleS® or Authorized Shipping Outlet near you. Items sent via UPS Return Services(SM)
         Staples®
         accepted at Drop Boxes. To find                       you, please visit the Resources area of CampusShip and select UPS
                                     find the location nearest you,
         Locations.
         Schedule a same day or future day Pickup to have a UPS driver pickup all your CampusShip packages.
         Hand the package to any UPS driver in your area_
                                                      area.

UPS Access Pont'.
           POinl™                                    UPS Access Point'.
                                                                Point™                         UPS Access PoinIT.
                                                                                                          Poinl™
THE UPS STORE                                        THE UPS STORE                             THE UPS STORE
15105 JOHN J DELANEY DR                              8334
                                                     6334 PINEVILLE MATTHEWS
                                                                    MAnHEWS RD                 18011
                                                                                               16011 LANCASTER HWY
CHARLOTTE
CHARLOnE ,NC 28277
                26277                                CHARLOTTE
                                                     CHARLOnE ,NC 26226
                                                                     28226                     CHARLOTTE
                                                                                               CHARLOnE ,NC    28277
                                                                                                           .NC 26277




  FOLD HERE




 r-i
 ;.1.1
 C
 r-i
                                                                                                                                  5099,0A04/ 2018




CI:l
                                   •          r-i
5                                  z
                                   <
                                              Lt;
                                              r-i
o                                             00
...-t
                                   121
                                   41
                         L,




                                              1—I
                                   c4
          1                        =          '''4
          w                        >. 4.1
          1-,
          a                        E— rzl
          w
          o              2        F.E, r:04
          u N.                (:)(..)E-. t4
                              7)"     41
5 ,                           •t Ea
<        u
c4        z .. 07t-¢ 0
                                                                                                                BILLING: P/ P




,%-•:(----,. Li
             0•   -•
                • 0 ,_1
                        (....,
                        ••••
t1FID
        0:1 0
= .1 ,ul .—,      er 4        sL ."2, C.) N   xi
cf: Lr' '—'       I'M




                Case 3:17-cv-00652-KDB-DSC Document 45-10 Filed 10/29/18 Page 5 of 11
From:                     Douglas Michael <dougccbg@gmail.com>
Sent:                     Wednesday, July 04, 2018 9:16 AM
To:                       Matthew Cameron
Subject:                  Re: Pretzel Crisps

Hi Matt,

Got your letter - addressed your concerns. I think we're good....

So uh, you guys over there at SynderLanceHershey (is it?) still interested in taking a look at our
Pretzels? I ask for two reasons - one, we'd love to partner w a company that has your marketing
expertise, two., we're having to look at scaling up our production which will mean identifying
the right kind of conveyor system that will allow us to penetrate much larger opportunities. This
also coincides with upgrading our status to certified organic and SQF compliant.

I'm just saying, we're making some moves here with a product people are looking for that seems
to satisfy dietary issues that continue to vex a growing segment of the population - we just want
to be prepared to meet that demand as best we can and could use help via financing/equipment
recommendations - I'd love to tour your production facility or have you guys come tour ours and
see if there's any overlap or what have you...

Best (happy fourth),

Doug




On Wed, Jan 3, 2018 at 12:31 PM, Matthew Cameron <MCameron@snyderslance.com> wrote:

Hi Doug –



I hope you had a wonderful holiday and thank you for your letter. We appreciate your attention to this
matter and your company’s respect of our trademark rights. We are certainly interested in seeing your
new packaging, and would welcome the opportunity to try your products.



Best wishes for the new year!




    Case 3:17-cv-00652-KDB-DSC Document 45-10 Filed 10/29/18 Page 6 of 11
Regards,



Matt Cameron
Corporate Counsel
Snyder’s-Lance, Inc.
13515 Ballantyne Corporate Place
Charlotte, NC 28277
W: 704.557.8314
MCameron@snyderslance.com


Snyder's
Lanced
This message is intended only for the addressee(s) listed and may contain information that is PRIVILEGED and
CONFIDENTIAL and/or may contain ATTORNEY WORK PRODUCT. If you are not the intended recipient,
you are hereby notified that any dissemination of this communication is strictly prohibited. If you have received
this communication in error, please notify the Snyder’s-Lance, Inc. Corporate Office Legal Department
immediately by return email or by calling 704-557-8001 and destroy all copies of the message and its
attachments, electronic, paper or otherwise. Thank you.




From: Douglas Michael [mailto:dougccbg@gmail.com]
Sent: Thursday, December 28, 2017 3:53 PM
To: Matthew Cameron <MCameron@snyderslance.com>
Subject: Fwd: Pretzel Crisps




Hi Matthew,



Would you please verify that you got this email and that you were able to open the attached
document.



I thank you very much.




    Case 3:17-cv-00652-KDB-DSC Document 45-10 Filed 10/29/18 Page 7 of 11
Doug




--

Doug Michael

Columbia County Bread & Granola

570 441 4031

ColumbiaCountyBread.com




--

Doug Michael

Columbia County Bread & Granola

570 441 4031

ColumbiaCountyBread.com



                          Click here to report this email as spam.



        This message has been scanned for malware by Websense. www.websense.com




--
Doug Michael
Columbia County Bread & Granola



     Case 3:17-cv-00652-KDB-DSC Document 45-10 Filed 10/29/18 Page 8 of 11
570 441 4031
ColumbiaCountyBread.com




   Case 3:17-cv-00652-KDB-DSC Document 45-10 Filed 10/29/18 Page 9 of 11
Snyder's                                                                       Matthew Cameron
Lance4                                                                         Corporate Counsel
                                                                               PH: (704) 557-8314
                                                                               FAX: (704) 557-8002
                                                                               E-mail: mcameronOsnyderslance.com

 13515 Bollontyne Corporate Place
            Charloile, NC 28277




 December 20, 2017


 BY EMAIL AND UPS

 Douglas Michael
 Founder
 Columbia County Bread and Granola
 240 Market St
 Bloomsburg, PA 17815
 dougccbg@gmail.com
 Tel. (570) 441-4031

                                    PRETZEL CRISPS Trademark

Dear Mr. Michael:

       As you may know, Snyder's-Lance is the owner of the well-known PRETZEL CRISPS®
brand of delicious pretzel crackers, which is marketed and sold by our subsidiary, Snack Factory.
We write to object to your use of the term "Pretzel Crisps" on your Pretzel Crisps Flatbread product
(shown below) and to ask that you immediately cease such use.




       Since its introduction in 2004, the PRETZEL CRISPS® brand of pretzel crackers has
become one of the most successful snack foods on the market. Today, PRETZEL CRISPS® pretzel
crackers come in many flavors and varieties, and are available in a wide range of retail outlets



      Case 3:17-cv-00652-KDB-DSC Document 45-10 Filed 10/29/18 Page 10 of 11
Columbia County Bread and Granola
December 20, 2017
Page 2


across the United States. All PRETZEL CRISPS° packages prominently feature the distinctive
PRETZEL CRISPS® trademark, as shown below.




        Your Pretzel Crisps Flatbread product improperly uses Snyder's-Lance's well-known,
registered trademark PRETZEL CRISPS® as a generic term. We are also concerned that your use
of the term "Pretzel Crisps" could confuse buyers into believing your company or your flatbread
product is associated with or affiliated in some way with Snack Factory or its PRETZEL CRISPS®
brand. This use of our trademark is not only confusing to consumers, it is an inappropriate use of
our name and registered trademark. As such, we must ask that you cease use of our trademark.

       We hope that we can resolve this matter amicably and quickly by your agreeing to
immediately remove and permanently cease any and all uses of the PRETZEL CRISPS® trademark
on your flatbread products. We would appreciate receiving your written response to our within 14
days. If we do not hear from you by then, we will assume that you have no intention of complying
with our requests and will proceed accordingly.



                                                    Very Truly Yours,


                                                         FFAIPPrall■
                                                       tthe C. Cameron, Corporate Counsel



cc:      Gail Sharps Myers, General Counsel
         Debevoise & Plimpton LLP




      Case 3:17-cv-00652-KDB-DSC Document 45-10 Filed 10/29/18 Page 11 of 11
